Citation Nr: 0628748	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-03 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1944 as a dental technician.  The veteran died in October 
1986; the appellant is his widow.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1997 rating decision of the Los Angeles, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The appellant's appeal was previously before the Board in 
September 1999 and September 2003, at which time the Board 
remanded the case for further action by the originating 
agency.

In April 1999 the veteran attended a hearing before the 
Undersigned Veterans Law Judge at the Los Angeles RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran died in October 1986 solely due to the 
effects of chronic lymphocytic leukemia.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  Chronic lymphocytic leukemia was not present in service 
or until years thereafter, and the veteran's chronic 
lymphocytic leukemia was not etiologically related to service 
or any events therein.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.
 
The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the appellant's claim was originally 
decided prior to the passage of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letters mailed in 
August 2001 and February 2004.  Although the originating 
agency did not specifically request the appellant to submit 
all pertinent evidence in her possession, it did inform her 
of the evidence that would be pertinent and requested her to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
appellant's behalf.  Therefore, the Board believes that the 
appellant was on notice of the fact that she should submit 
any pertinent evidence in her possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for her claim, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's cause of death.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The record also reflects that all appropriate development to 
obtain the veteran's service medical records and personnel 
records has been completed, but those records are not 
available because they were presumably destroyed by fire at 
the National Personnel Records Center (NPRC) in 1973.  All 
available post-service medical evidence identified by the 
appellant has been obtained.  In this regard, the Board notes 
that the veteran's two private physicians are deceased and it 
is not possible to obtain copies of the veteran's medical 
records from them.  Neither the appellant nor her 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claim on a 
de novo basis in February 2006.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the 
appellant's claim.


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain diseases that for 
which presumptive service connection may be granted if they 
are manifested in a veteran who participated in a radiation- 
risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The certificate of death indicates that the veteran died of 
chronic lymphocytic leukemia in October 1986.  The 
approximate interval between onset and death was listed as 10 
years.  No other cause of death is listed.  The appellant 
contends that the veteran's chronic lymphocytic leukemia was 
caused by exposure to radiation from X-rays during service as 
the veteran was a dental technician.  The appellant also 
argues that the veteran had an inner ear condition that was 
treated during service by implanting radioactive implants in 
his adenoids.  Although the appellant contends that the 
veteran was medically discharged from active service due to 
this inner ear condition, his enlistment record notes that at 
the time of separation his health was good.

Regarding the appellant's contention that the veteran's 
chronic lymphocytic leukemia was caused by exposure to 
radiation, either through his work as a dental technician or 
through radioactive implants, the Board notes that chronic 
lymphocytic leukemia does not constitute a radiogenic disease 
as specified in the relevant regulation and is therefore not 
subject to presumptive service connection under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Consequently, as a matter 
of law, service connection cannot be granted here on a 
presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Moreover, chronic lymphocytic leukemia is 
specifically excluded from the list of radiogenic diseases 
under 38 C.F.R. § 3.311, and the appellant has not provided 
or cited any scientific or medical evidence suggesting that 
it can be induced by exposure to ionizing radiation.  

The Board now turns to the issue of direct service 
connection.  There is no probative evidence which establishes 
that chronic lymphocytic leukemia was present in service or 
for many years after.  Rather the private medical records 
clearly reflect that the disability was first manifest in the 
1970s.  However, it is asserted by the appellant that the 
veteran was exposed to radiation during the course of 
performing his duties as dental technician.  She claims that 
in that capacity, he had to hold the films while the x-rays 
were taken, without any protective gear, and that his entire 
body was exposed.  She states that in 1945, his chest and 
arms were red for a long time, that he had night sweats as 
far back as 1960 and that he began to experience fatigue with 
night sweats in 1970, after which leukemia was diagnosed.  In 
this regard, service records show that the veteran's 
principal duty during a 2 year, 2 month period was a dental 
technician, assisting the dentist by preparing the patient, 
sterilizing instruments, cleaning teeth, and treating gum 
diseases.

The Board notes that the veteran's private physician, E.G., 
submitted a note in July 1995 stating that in his opinion the 
veteran's leukemia was caused by exposure to X-rays during 
service.  Also of record are two additional letters from E.G. 
stating that he had no special experience or expertise in the 
area of radiation induced illnesses or leukemia, although he 
did complete a literature search in the past that showed 
radiation exposure can cause leukemia.  The letters also 
indicated that he treated the veteran from 1946 to 1976 and 
at the veteran's initial visitation he complained of 
tiredness and fatigue without reason.

Although the statements of E.G. are competent evidence of the 
alleged nexus between service and the veteran's cause of 
death, the Board is of the opinion that the statements are of 
very limited probative value for a number of reasons.  First, 
they were made many years after his treatment of the veteran 
ceased, and indeed after the veteran's death.  They were 
unaccompanied by any treatment records.  Further, it is 
unclear whether the physician relied on records, or on his 
memory when making the statements.  For example, in his first 
statement, he wrote that the veteran was under his care from 
1980 to 1985.  In his next letter, he stated that the veteran 
was his patient from September 1946 to April 1976.  More 
importantly, Dr. E.G. failed to identify any scientific data 
supporting the existence of a causal connection between the 
veteran's X-ray or radiation exposure and the development of 
chronic lymphocytic leukemia, a disability specifically 
excluded from the list of radiogenic diseases, although other 
forms of leukemia were not.  This is especially important 
inasmuch as Dr. E.G. also acknowledged that he did not 
possess special experience or expertise regarding radiation 
induced illnesses.  

On the other hand, the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98-
542,  98 Stat. 2725, enacted on October 24, 1984, instructed 
VA to conduct epidemiological studies setting forth the 
probabilities of causation between various cancers and 
exposure to ionizing radiation, which includes medical 
procedures involving radiation therapy and x-rays.  As a 
result of those scientific studies, conducted by a number of 
specialists in related fields, it was concluded that chronic 
lymphocytic leukemia should not be added to the list of 
radiogenic diseases.

In essence, the evidence of a nexus between the veteran's 
chronic lymphocytic leukemia and his military service is 
limited to the appellant's own statements and Dr. E.G.'s 
opinions, unsupported by any scientific evidence, or special 
expertise or training.  The appellant herself, as a 
layperson, is not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


